974 So. 2d 440 (2007)
Wilson GRAHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-4137.
District Court of Appeal of Florida, Second District.
December 19, 2007.
James Marion Moorman, Public Defender, and Dan Hallenberg, Assistant Public Defender, Bartow, for Appellant.
Bill. McCollum, Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
Wilson Graham challenges his convictions and sentences for first-degree murder, attempted robbery with a firearm, robbery with a firearm, and burglary of a dwelling with an assault or battery. We affirm.
On appeal, Graham challenges the sufficiency of the Miranda[1] warnings he received and argues that he should not have been sentenced as a prison releasee reoffender because his prior commitments were juvenile commitments.
In Powell v. State, 969 So. 2d 1060, 1064, 1067 (Fla. 2d DCA 2007), this court determined that Miranda warnings that included the phrase, "You have the right to talk to a lawyer before answering any of our questions" were "constitutionally flawed because the right to talk to or consult with an attorney before questioning is not identical to the right of the presence of an attorney during questioning." The warnings given to Graham are distinguishable because they advised that Graham had the right to the presence of an attorney and did not include any timeframe limitation. We therefore affirm on this point without further comment.
With regard to Graham's enhanced sentence, we adopt the reasoning of Tatum v. State, 922 So. 2d 1004, 1005 (Fla. 1st DCA 2006), in which the First District concluded that "[b]ecause the statute makes no distinction between youthful offender commitments and adult commitments, *441 . . . the trial court was required to impose the enhanced sentences," even where the prior commitment was in a "youthful offender boot camp."
Affirmed.
SILBERMAN, J., and GALLEN, THOMAS M., Associate Senior Judge, Concur.
NOTES
[1]  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).